In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 2, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
After the defendants established their prima facie entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact. Therefore, the Supreme Court correctly granted the defendants’ motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Altman, J.P., Adams, Townes and Crane, JJ., concur.